PER CURIAM.
This appeal from an order of the judge of industrial claims presents five issues. After carefully considering the briefs and record, we affirm the order to the extent that it found the appellee sustained a compensable accident, and further affirm the award of medical fees, costs, and the appellee’s entitlement to a reasonable attorney’s fee.
However, we do find error in failure to rule on the issue of appellee’s entitlement to temporary disability benefits. The record indicates that temporary disability benefits were claimed, included in the application for hearing, and presented for adjudication at the hearing below. The judge of industrial claims had a duty to adjudicate the issue of appellee’s entitlement to temporary disability benefits since it was properly presented and ripe for disposition. Deauville Hotel v. Weaver, 8 FCR 87, cert, denied, 288 So.2d 565 (Fla.1973).
Accordingly, the order is affirmed in part and reversed in part and remanded to the judge for further consideration and proceedings consistent with this opinion.
SHAW and WENTWORTH, JJ., concur.
BOOTH, J., dissents.